FILE COPY




                                 COURT            OF       APPEALS
                                  SECOND DISTRICT               OF     TEXAS
CHIEF JUSTICE                                                                  CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                             LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                   GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                         August 31, 2015

    Dwight Lee Looney
    #01978124
    Stiles Unit
    3060 FM 3514
    Beaumont, TX 77705

    RE:          Court of Appeals Number: 02-15-00021-CR
                                          02-15-00022-CR
                                          02-15-00023-CR
                 Trial Court Case Number: 1314609D
                                          1324319D
                                          1324321D

    Style:       Dwight Lee Looney
                 v.
                 The State of Texas

    Dear Mr. Looney:

           On July 10, 2015, your attorney, M. Shawn Matlock, filed a motion to
    withdraw as attorney on appeal and a brief supporting that motion in the above
    cause. In these documents, your attorney has certified that in his opinion any
    appeal of your conviction would be wholly frivolous and without merit. You
    indicated that you wish to continue this appeal pro se. This letter is to inform you
    of the date by which your pro se response to the Anders brief must be filed.

            Your pro se response to the Anders brief in the above styled cause must
    be filed on or before Friday, October 30, 2015. If you do not file your brief on or
    before Friday, October 30, 2015, this court will assume that you do not intend to
    file a brief. The State will then have 30 days to respond. Once the State files its
    brief, if any, we will consider your appeal.
                                                                       FILE COPY

02-15-00021-CR
August 31, 2015
Page 2


                                      Respectfully yours,

                                      DEBRA SPISAK, CLERK


                                      By: Shoshanna Cordova, Deputy Clerk

cc:

Debra A. Windsor                          M. Shawn Matlock
Assistant District Attorney               The Matlock Law Firm, P.C.
401 W. Belknap St.                        777 Main St., Ste. 600
Fort Worth, TX 76196-0201                 Fort Worth, TX 76102

Criminal District Clerk, Tarrant County
Tim Curry Criminal Justice Center
401 W. Belknap, 3rd Floor
Fort Worth, TX 76196-0402